Filed 3/5/13 P. v. Yamasaki CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D062340

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN264816-2)

MICHAEL YAMASAKI,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Aaron H.

Katz, Judge. Affirmed.



         Michael Yamasaki was convicted of two counts of burglary (Pen. Code, § 459);

possessing a controlled substance (Health & Saf. Code, § 11377, subd. (a)); possessing a

hypodermic syringe, a misdemeanor (Bus. & Prof. Code, former § 4140); and possessing

not more than 28.5 grams of marijuana, an infraction (Health & Saf. Code, § 11357,

subd. (b)). Yamasaki was found to have served three prior prison terms (Pen. Code,

§ 667.5, subd. (b)). The court sentenced him to six years in prison: the three-year upper
term on one of the burglary counts, concurrent terms on the other two felony counts and

one year for each prison prior. The record does not disclose when or how long Yamasaki

was in custody before sentencing or what custody and conduct credits the court initially

awarded.

       On June 5, 2012, Yamasaki filed an ex parte application in the trial court for a

correction of presentence credits. He asserted he had been in custody from July 9, 2009,

to November 23, 2009, and was entitled to 137 days' actual credit and 68 days' conduct

credit, rather than the 79 days' actual credit and the 38 days' conduct credit the court had

awarded. On June 13, 2012, the court filed a minute order, nunc pro tunc to March 30,

2011, reflecting 79 days' actual credit and 78 days' conduct credit, a total of 157.

Yamasaki appeals the June 13 order.

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal, but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel lists, as a possible, but not arguable, issue:

whether Yamasaki received all credits to which he was entitled.

       We granted Yamasaki permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436

and Anders v. California, supra, 386 U.S. 738, including the possible issue listed

pursuant to Anders v. California, supra, 386 U.S. 738, has disclosed no reasonably

arguable appellate issues. Yamasaki has been competently represented by counsel on this

appeal.

                                              2
                                 DISPOSITION

     The judgment is affirmed.



                                               BENKE, Acting P. J.

WE CONCUR:



HALLER, J.



MCDONALD, J.




                                      3